Citation Nr: 1142507	
Decision Date: 11/17/11    Archive Date: 11/30/11

DOCKET NO.  08-03 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD), for accrued benefits purposes. 

2.  Entitlement to service connection for the cause of death of the Veteran. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.  The Veteran died in December 2004.  The appellant is the surviving spouse of the Veteran. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions that were issued by the Regional Office (RO) in Lincoln, Nebraska in April 2007 and July 2007. 


REMAND

In the context of a claim for death indemnity compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 at 352-353 (2007). 

In this case, a letter dated in February 2007 did not inform appellant of what the evidence needed to show in order to (1) establish service connection for the cause of death based upon already service connected disability or (2) substantiate a DIC claim based on a condition that was not yet service connected.  Service connection was in effect for hearing loss and tinnitus at the time of the Veteran's death.  The Veteran's death certificate indicated that he died of cardiorespiratory failure, due to or as a consequence of respiratory distress, due to or as a consequence of ASCVD.  Diabetes mellitus and renal failure were listed as other significant conditions that contributed to the Veteran's death but which were not related.  The Veteran was not service connected for any of these disorders at the time of his death.  Although the appellant does in fact urge service connection for cause of the Veteran's death based upon presumptive entitlement to service connection for diabetes mellitus based on Vietnam service, a remand is required to ensure that the appellant receives proper notice of the information and evidence that is necessary in order to substantiate her claims in accordance with the requirements that were set forth in Hupp. 

As noted, it is the appellant's assertion that the Veteran's death is presumptively service-connected because his death certificate lists diabetes mellitus as another significant condition contributing to death but not related and he served in Vietnam.  The RO/AMC has denied this claim, observing that, although the death certificate does in fact list diabetes mellitus, and he did serve in Vietnam, there is no indication of treatment for diabetes during the Veteran's lifetime.  The issue of whether or not the Veteran had diabetes mellitus is a medical question the Board may not address absent competent medical evidence; see Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board accordingly finds the matter should be referred to a VA physician to determine whether the Veteran in fact had diabetes mellitus during his lifetime, based on a review of all of the relevant evidence.  

Moreover, as to her claim for accrued benefits, a claim for service connection for PTSD was remanded by the Board in May 2006 prior to the Board's learning of the Veteran's death.  A May 2004 VA examination yielded a diagnosis of PTSD based on a detailed report of four alleged in-service stressors related to the Veteran's Vietnam service.  The examiner concluded that if the Veteran's claimed traumatic stressors could be verified, his service-connected PTSD symptoms should be considered service-connected in nature.  In the remand, which is incorporated by reference, the Board thus instructed that the claim be developed to include contacting the U.S. Army Joint Services Records Research Center (JSRRC) to verify the Veteran's reported stressors.  Although the Appeals Management Center (AMC) contacted the JSRRC, the information obtained was not complete.  Specifically, the report from the JSRRC indicated that morning reports should be obtained for the 140th Transportation Detachment in order to determine whether the Veteran's unit was likely under enemy fire as he asserted.  Thus, the claim should be remanded for the completion of this development.  

Accordingly, the case is REMANDED for the following action:

1.  The claimant should be sent a VCAA notice that complies with the standards that were set forth in Hupp v. Nicholson, 21 Vet. App. 342 at 352-353 (2007).  Specifically, the notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. 

2.  Morning reports for the 140th Transportation Detachment for the period referenced in the JSRRC report should be obtained.  

3.  The claims folder should be referred to an appropriate VA physician to determine whether, based on review of the evidence in the claims folder, there is a 50 percent or better probability that not that the Veteran had diabetes mellitus during his lifetime.  The supporting rationale for all opinions expressed must be provided. 

4.  The RO or the AMC should also undertake any other development it determines to be warranted. 

5.  Then, the RO or the AMC should readjudicate the appellant's claim.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and her representative should be furnished a supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action unless she is otherwise notified, but she may submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


